DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on August 3, 2022 is acknowledged.
Contrary to Applicants’ statement, the Restriction Requirement stated that the inventions were patentably distinct invention groups, not species.  The present record affirms that Applicants’ election without traverse is an election of an invention Group, not species.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.
Information Disclosure Statement
	No IDS has been filed to date of the instant Office communication.
Drawings
	The drawings received on May 21, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 3, and 9 are indefinite because these claims do not further limit the apparatus of the parent claim 1 for the following reasons.
	Claim 1 is drawn to an apparatus “for identification of a microorganism within sampling device”.  Therefore, the BRI of the subject phrase does not result in the sampling device necessarily being present in the claimed apparatus.
	Based on this interpretation, claims 2, 3, and 9 which further describe the structure of the sampling device which is not present in the apparatus of claim 1 results in the indefiniteness of what additional structures are present in the actual apparatus of claims 2, 3, and 9 which are different from claim 1, or what structural differences are necessitated by the description of the sampling device which is not required to be present therein.
	Claims 2-8 recite the limitation, “said [or the] micro fluidic sampling device”.  There is an insufficient antecedent basis for this limitation in the parent claim 1.  For the purpose of prosecution, the limitation has been construed to mean, “sampling device” as provided in claim 1.
	Claim 3 recites the limitation, “said rotary disk”. 
	There is an insufficient antecedent basis for this limitation.  In addition, it would appear that the rotary disk is a shape of the sampling device which is not required on the apparatus of claim 1 (see above).
	Claim 5 is indefinite for reciting the phrase, “a motion stage”.  Claim 5 depends claim 1.  Claim 1 already recites that the apparatus comprises a motion stage.  Therefore, it becomes unclear whether “a motion stage” of claim 5 is further defining the motion stage of claim 1 or introducing an entirely different motion stage.  For the purpose of prosecution, the former interpretation is assumed.
	Claims 5-8 are also indefinite for reciting the limitation, “said laser”.  There is an insufficient antecedent basis for this limitation in the claim.
	Claim 9 is indefinite because the parent claim 1 already recites that the reaction reagents are located in each of the plurality of reaction chambers, rendering claim 9 indefinite regarding what additional limitations are present therein.
	Claim 11 recites the limitation, “said sample reservoir”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prosecution, the limitation has been construed to mean “said main reservoir”.
	Claim 20 is indefinite for reciting the phrase, “A microfluidic sampling device for rapid identification of microorganism as set forth in claim 1” because claim 1 is drawn to an apparatus for rapid identification of microorganism within a sample device.”
	Therefore, the subject-phase lacks antecedent basis for referencing the term, “microfluidic sampling device” in claim 1 which does not exist.  In addition, it is unclear whether claim 20 is further defining the apparatus of claim 1, or the sampling device which is not necessarily required in claim 1.  If latter is assumed, the claim is indefinite because claim 1 is not drawn to a sample device, but to an apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthington et al. (US 2002/0176342 A1, published November 28, 2002).
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
As discussed above, presently rejected claims do not require that the apparatus comprise a microfluidic sampling device.  For this reason, the claimed apparatus is subject to the present rejection.

    PNG
    media_image1.png
    320
    724
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    329
    669
    media_image2.png
    Greyscale
Regarding claim 1, Worthington et al. teach the below apparatus (reproduced from Figures 9A and 12, left and right, respectively):

As shown, the apparatus discloses: a) grabber (the disc is held by a grabber which inserts through the hole of the disc, see Figure 12) for holding the sampling device;
b) a motion stage connected to said grabber for moving the sampling device in a plane (the stage 168, comprising the disc is inserted into the housing 140 by sliding thereto, in a lateral motion); and
c) a detector for detecting the reaction chambers on the disc (see 160 and 19; see also Figure 17, elements 92 and 141; “the transmissive bio-disc format … transmitted beam 162 is detected, by a top detector 160”, section [0363]).
With regard to claim 2, the sampling device is not required as discussed above.
With regard to claim 3, while the sampling device is not required, the grabber engages the central hole for holding and rotating the disc shaped surface (see Figure 12 above).
With regard to claim 4, the grabber engages the central hole of the disc and the motion stage has a slider (see 168, Figure 9A above).
With regard to claims 6-8, a laser irradiates the area (see Figure 12 above; “wavelength emitted by laser …”, section [0235]). The intended usages of the laser however are not limiting as the claims are drawn to a product.
With regard to claim 9, while the sampling device is not required, the reaction area of the disc comprises reagents in the reaction chambers (see Figure 64B; “beads are mixed with the biological solution containing investigational feature 216, and injected into or otherwise applied to bio-disc 200 between substrate 202 and cover 208 …chemical layer 214 attract and adhere to investigational feature 216”, section [0441]; see also hybridization embodiment on Figure 79 and section [0477]).
With regard to claim 10, the detectors are configured to detect reporters which are chemiluminescent, luminescent for assays such as ELISA, hybridization (sections [0481], [0482], [0483], and [0486]).
With regard to claim 20, the sampling device is not required.
Therefore, Worthington et al. anticipate the invention as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise et al. (US 2012/0293796, published November 22, 2012) in view of Cho et al. (Lab Chip, 2007, vol. 7, pages 565-573).
With regard to claim 11, Ludowise et al. teach a disc-shaped substrate comprising a plurality of microfluidic device structures having the general structure reproduced below:

    PNG
    media_image3.png
    712
    724
    media_image3.png
    Greyscale
As shown, the artisans teach a microfluidic sampling device comprising which is provides channels, reservoirs and inlets which processes methods of sample processing and detecting analytes, wherein the sample are moved in successive steps via rotation of the disc-shaped substrate housing the microfluidic sampling devices:
“sample processing systems … for detecting whether a material is present in a particular chamber of a sample processing device … device used to fluidically process and manipulate a sample can include various valving and metering elements … sample can be loaded on the sample processing device, various valves, channels, chambers, and or metering devices can be used to process and move the sample through various compartments of the sample processing device, ultimately ending in a process or detection chamber in which the sample will be assayed or interrogated (e.g., optically) to determine the absence, presence and/or amount of an analyte of interest in the sample” (section [0047])

With regard to claim 12, Ludowise et al. teach that the body is a rotatable disk (see above).
With regard to claims 13 and 16, Ludowise et al. teach that the body is glass (“the substrate 302 can be formed of .. including but not limited to polymers, glass …”, section [0186]).
While the artisans generally teach that their disclosed device can be adopted to perform the steps from sample preparation to detection, the artisans do not explicitly teach that their device is tailored for analyzing microorganism.
Consequently, the artisans do not explicitly teach that their device comprises a sample body comprising a main reservoir which receives a sample and isolates the microorganism; a collection reservoir for receiving the microorganism containing portion from the main reservoir; a reaction chamber having reactive agents; and microchannel that connects the collection reservoir to the reaction chamber.
Therefore, the artisans do not teach that the main reservoir is not configured to isolate the microorganism with heat or electromagnetic radiation (claims 14 and 15); or that the disc comprises valves between the regions which perform their separate reactions such as isolation of microorganism isolation in main reservoir and the collection of microorganism in the collection reservoir (claim 17) or between the collection reservoir and the channel for controlling the flow into the reaction chambers (claim 18); or both (claim 19).
Cho et al. teach a method of binding microorangisms from sample, followed by their separation and the detection of the contents therein (“[w]e report a fully integrated pathogen-specific DNA extraction device … using laser irradiation on magnetic particles” (Abstract).
In doing so, the artisans teach that the sample comprising the microorganism is added to their respective chambers (“100 L of human whole blood spiked with HBV solution … and 100 L of the antibody conjugated magnetic bead solution … and 200 L washing buffer … were added to the blood chamber, bead chamber, and washing buffer chamber” (section 3.3, page 570, 1st column), wherein the microorganism is isolated (i.e., main reservoir) and then moved to lysis chamber (i.e., collection reservoir; “target pathogen captured beads in washing buffer are now moved to the lysis chamber”, page 571, 1st column, 2nd full paragraph), wherein the DNA are released via heating (“lysis step is carried out by applying the laser for 30 s”, page 571, 1st column, 2nd paragraph).
The artisans then take the released DNA and perform the amplification reaction on a PCR chip.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ludowise et al. with the teachings of Cho et al., thereby arriving at the invention as claimed for the following reasons.
The many advantages provided by a microfluidic device has been well known and established in the art before the effective filing date of he claimed invention, the most notable advantage being capable of performing routinely performed manual steps into a single miniaturized chip comprising chambers and channels which are interconnected (i.e., known as Lab-On-A-Chip).
The knowledge is evidenced by Ludowise et al. who state the below:
“sample processing systems … for detecting whether a material is present in a particular chamber of a sample processing device … device used to fluidically process and manipulate a sample can include various valving and metering elements … sample can be loaded on the sample processing device, various valves, channels, chambers, and or metering devices can be used to process and move the sample through various compartments of the sample processing device, ultimately ending in a process or detection chamber in which the sample will be assayed or interrogated (e.g., optically) to determine the absence, presence and/or amount of an analyte of interest in the sample” (section [0047])

	In addition, the mechanism by which a microfluidic manipulates its fluid flow via use of a centripetal force by arranging a microfluidic construct on a circular disc has also been widely adopted in the art as evidenced by Ludowise et al. and Cho et al.
	While Ludowise et al. did not explicitly teach the process of isolating, collecting and analyzing microorganisms which could be present in a sample, the artisans explicitly teach that their device can be adapted to perform the process of “sample processing” (section [0047]) involving “various valves, channels, chambers, and metering devices … to process and move the sample through various compartments of the sample processing device”, section [0047]) to the detection outcome (“ultimately ending in a process of detection chamber in which the sample will be assayed or interrogated (e.g., optically) to determine the absence, presence, and/or amount of an analyte of interest”, section [0047]).
	Given that sample processing of microorganisms involves the microorganism binding, isolating, lysing and detecting had been routinely performed in the art of molecular diagnostics, configuring the processes on the microfluidic device disclosed by Ludowise et al. would have been an obvious motivation to one of ordinary skill in the art because doing so would have allowed the manually performed steps to be automated in a single device, reducing the time, contamination, and user error.
	In addition, one of ordinary skill in the art would have had a reasonable expectation of success in that Cho et al. taught that the sample processing could be performed on a disc-shaped microfluidic device which manipulates the sample via centripetal force, which is the same mechanism taught by Ludowise et al.
	Lastly, employing valves between the different steps would have also been an obvious implementation for the purpose of allowing one step to be completed prior to allowing the reaction products to be transported to the next step of sample processing, which Ludowise et al. clearly suggested (“various valving”, see above):
“it may be beneficial to load some species in a process chamber to generate one reaction and later add another species to the sample once the first reaction has terminated.  A valve control system may be utilized to control a valve separating an inner holding chamber from one process chamber thereby controlling the addition of species to the chamber during rotation of disk … located within or mounted to one of the optical modules 16 or separate from the optical modules 16” (section [0075])

In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Also, KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Worthington et al. (US 2002/0176342 A1, published November 28, 2002).
The teachings of Worthington et al. have already been discussed above.

    PNG
    media_image4.png
    349
    457
    media_image4.png
    Greyscale
Worthington et al., while explicitly teaching that the detection mechanism (see carriage) is radially movable (see Figure 17, below), the artisans do not teach that a motion stage comprising the grabber that holds the rotary disk is movable.

However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Worthington et al. combine with common knowledge in the art, thereby arriving at the invention as claimed because whether the grabber holding the disc is moved in relation to the fixed detection optics or the detection optics is moved in relation to the fixed grabber holding the disc, the net effect would have been identical, that is, the ability to detect regions of the disc radially outwards.
Because there is no perceived advantage associated with either configurations, doing so would have provided one of ordinary skill in the art with the same predictable outcome as that which was observed in the configuration provided by Worthington et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 8, 2022
/YJK/